Citation Nr: 1551032	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left foot/ankle disability.

5.  Entitlement to service connection for a right foot/ankle disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and P.B.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 1977 to August 1979.  He received a bad conduct discharge for active service from August 1979 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters were previously before the Board in August 2015, when they were remanded for further development.

The Veteran appeared at a hearing before the undersigned in April 2015 prior to the remand.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and agoraphobia, and a right hand disability have been raised by the record in an October 2015 statement, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a back disability, a right knee disability, a left knee disability, a right foot/ankle disability, and a left foot/ankle disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's exposure to solvents during his period of honorable service from February 1977 to August 1979 contributed to the development of his current cirrhosis.


CONCLUSION OF LAW

The requirements for entitlement to service connection for cirrhosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been treated for cirrhosis for several years proximate to the time of his current claim and it was identified on a VA examination in August 2014; therefore, there is a current disability.  The only questions that remain are whether there is a nexus between the current disability and an in-service injury or disease.

The Veteran asserts exposure to weapons cleaning solvents as a unit armorer during his period of honorable service from February 1977 to August 1979 led to his cirrhosis.  Service personnel records confirm the Veteran served in this capacity during his period of honorable service, even though his primary military occupational specialty was radio operator.  The Veteran has also provided evidence the solvents trichloroethane and perchloroethylene were used to clean weapons at Fort Bragg, North Carolina, during this period.  This satisfies the in-service injury element for the Veteran's service connection claim.

An October 2014 opinion from the Veteran's treating gastroenterologist, A.G., M.D., was that exposure to solvents in service likely contributed to the development of cirrhosis in the Veteran's case.  While acknowledging hepatitis C also played a role, she explained that a February 1983 laboratory report showed evidence of liver damage, while hepatitis C was not diagnosed until 2010.  She further explained trichloroethane and perchloroethylene were predictable toxic substances known to cause damage to the liver when inhaled and absorbed through the skin.  She noted the Veteran was not provided safety coverings for his arms when using solvents in service, which has also been corroborated by several buddy statements submitted on the Veteran's behalf.  An opinion from a second private gastroenterologist, R.L., M.D., also indicates it is very likely the Veteran had liver damage as early as the late 1970s or early 1980s.  Thus, there is evidence of a nexus between the current disability and the in-service injury or disease.

The Board acknowledges a September 2015 VA examiner's opinion that stating it was impossible to determine whether exposure to solvents in service contributed to the Veteran's cirrhosis without resorting to speculation.  The inability to provide the opinion was based on the presence of hepatitis C, which the examiner explained was a known cause of cirrhosis.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. Jul. 2009).

The private physicians who provided opinions on the Veteran's behalf are both gastroenterologist, which indicates they have specialized training and experience with regard to the claimed disability.  Thus, their opinions are deemed probative.

Ultimately, the evidence is in at least relative equipoise as to whether exposure to solvents during the Veteran's period of honorable service contributed to the development of cirrhosis.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for cirrhosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cirrhosis is granted.


REMAND

The Veteran claims he has a bilateral foot/ankle disability secondary to the now service-connected cirrhosis.  A September 2015 VA opinion indicated an opinion could not be provided regarding secondary service connection for a bilateral foot/ankle disability because an opinion with respect to service connection for cirrhosis could not be provided without resorting to speculation.  Since the Veteran is now entitled to service connection for cirrhosis, a new examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in September 2015, a representative with the Appeals Management Center confirmed the Veteran receives benefits from Social Security Administration (SSA).  It appears SSA records were previously requested via email in October 2013, but the result of the records request is unclear, as there is no response or records from SSA in the claims file.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The issue of entitlement to TDIU is inextricably intertwined with the service-connection issues noted above, as well as the initial rating assigned for cirrhosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the decision and underlying records related to the Veteran's application for SSA benefits.  Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

2.  Schedule the Veteran for a new examination to determine whether he has a current bilateral foot/ankle disability that is at least as likely as not proximately due to, or aggravated by cirrhosis.

The examiner is advised that aggravation in the context of secondary service connection means the service-connected disability caused an increase in the underlying severity of an existing nonservice-connected disability beyond the natural progression of the disease.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

If the opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, medical knowledge in general; or there is additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

3.  Readjudicate the claim of entitlement to TDIU once a disability rating has been assigned for cirrhosis, as well as any other disability for which service connection is granted.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


